         19-10926-tmd
              Case 1:17-cv-08181-VSB-DCF
                      Doc#83-2 Filed 10/08/19
                                            Document
                                              Entered228
                                                      10/08/19
                                                          Filed17:45:50
                                                                09/30/19 Exhibit
                                                                          Page 1Bof
                                                                                  Pg3 1 of 1
                                                                      Exhibit B
                                KA SO W ITZ      B E N SO N T O R R E S                       LLP
                                                 1633 BR OAD W AY
                                                                                                           ATLAN TA
                                           N EW Y OR K, N EW Y OR K 10019                                 H OUSTON
                                                                                                         LOS AN G ELES
      M ICH AEL PAUL BOW EN                              (212)506-1700
                                                                                                            M IAMI
D IR ECT D IAL:(212)506-19 03
     MBOW EN @ KASOW ITZ .
                         COM                   FAX:(212)506-18 00                                          N EW AR K
                                                                                                       SAN FR AN CISCO
                                                                                                       SILICON V ALLEY
                                                                                                       W ASH IN G TON D C




                                                                                  September 30, 2019

          Via ECF and Hand Delivery

          Hon. Debra Freeman
          United States Magistrate Judge
          United States Courthouse
          500 Pearl St., Courtroom 17A
          New York, NY 10007

                   Re: Dalia Genger v. Sagi Genger, 17-cv-8181-VSB-DCF

          To the Hon. Freeman:

                 This is KBT and Orly’s reply to the opposition letters submitted by Sagi and a third party
          (Doc. Nos. 226 and 225), both dated September 23, 2019, concerning our application to enforce
          this Court’s Protective Order, and also Orly’s response to Sagi’s purported cross-motion
          included in his September 23 letter to de-designate a raft of confidential material.

                  Sagi’s purported “cross-motion” is a violation of the automatic stay under the Bankruptcy
          Code, and must be therefore summarily denied. The code provides that no party – including Sagi
          – may seek relief against the debtor (in this case, Orly) by seeking adverse rulings even on
          procedural matters in any “proceeding.” 11 U.S.C. § 362(a)(1). Courts have given this statutory
          automatic stay an expansive reading commensurate with the legislative purpose to bring all
          proceedings outside the bankruptcy proceeding to a halt to allow for the orderly administration of
          the bankruptcy and to alleviate the cost and other burdens of litigation on the debtor and her
          estate. See S.E.C. v. Brennan, 230 F.3d 65, 70 (2d Cir. 2000) (“The automatic stay provision is
          intended ‘to allow the bankruptcy court to centralize all disputes concerning property of the
          debtor’s estate so that reorganization can proceed efficiently, unimpeded by uncoordinated
          proceedings in other arenas.’”) quoting In re United States Lines, 197 F.3d 631, 640 (2d Cir.
          1999). By even making such a motion, Sagi should be severely penalized by the Bankruptcy
          Court. See, e.g., In re Chateaugay Corp., 920 F.2d 183, 186 (2d Cir. 1990) (noting bankruptcy
          courts are empowered to impose sanctions against individuals for willful violations of the
          automatic stay).

                 In contrast, the enforcement of the Protective Order, sought by Orly, maintains the status
          quo and is permitted under the Bankruptcy Code. Sagi’s suggestion that this Court’s Order
          needs to be abrogated to facilitate the bankruptcy is belied by the Code and common sense. The
          declaration from Ron Satija, the court-appointed Chapter 7 trustee in the bankruptcy proceeding,
                                    Exhibit
                                                 exhibitsticker.com




                                       5
